Order entered August 31, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00834-CV

                                  JOHN BRIGGS, Appellant

                                               V.

   WASHINGTON FEDERAL F/K/A WASHINGTON FEDERAL SAVINGS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-08367

                                           ORDER
                          Before Justices Francis, Myers and Schenck

       Before the Court is appellant’s Emergency Motion for Oral Argument Supported by

Affidavit, in which appellant requests that the Court schedule an emergency oral argument in this

case, order appellant restored to the residence from which he has been evicted, and issue a

temporary restraining order and permanent injunction against appellee. We DENY the motion.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE